1

2                                                                 ~1:~


4                                                                 a~
                                                                                          a
                                                                          ,~ ~F GPI-~CC~Ui
5                                                                  1S-~C~~~
6                                                          ~EN~
                                                           ~~
7


8
                           UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
ld

11    UNITED STATES OF AMERICA,       }     Case No. ~(~ l(~✓ ~'

12                    pldin~iff~      )     ORDER OF AETENTIOAi AFTER REARING
                                               (Fed.R.Crim.P. 32.1(a) (6)
1.3              v.                   )          18 U.S.C. ~ 3193(a}
~4                                    )       Allegations of Violations of
            ~ ~e f~~f~                )       Probation/Supervised Release

15
      ~~    ~   T~
                  Defendant.
                                      )               Conditions)


16
            On arrest warrant issued by the United States District Court for
17
      the                                 involving alleged violations of ~
18
      conditions of probation/supervised release:
19
            1.   The court finds that no condition or combination of
20
                 conditions wi     reasonably assure:
21
                 A.   (,   the appearance of defendant as required; and/or
22
                 B.   ( ) the safe~,y o~ any person or the community.
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
za
     2.   The Court concludes:
1~
2         A.   (   ) Defendant has failed to demonstrate by clear and

3                    convincing evidence that he is not likely to pose
4                    a risk to the safety of any other persons or the

5                    community.   Defendant poses a risk to the safety
6                    of other persons or the community based on:
7
8
 9
10
11

12        B.   ( ,~) Defendant has failed to demonstrate by clear and

13                   convincing evidence that he is not likely to flee

14                   if released.   befendant poses a flight risk based

15                   on:

l6
]
.7

18

19

20

21        YT IS ORDERED that defendant be detained.

22

23   DATED: `r Z J      fl ~~

24

25                                       Frederick   umm
                                     United States Magi.stra~.e Judge
26

27

28

                                     2
